Citation Nr: 1315807	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  09-42 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

1.  Entitlement to an increased disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1969 to March 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, continued the 50 percent evaluation for PTSD. 

The Board notes that the December 2008 rating decision also continued the 10 percent evaluation for early degenerative joint disease of the right knee.  The Veteran only perfected an appeal, in a VA Form 9 in September 2009, for the issue of an evaluation in excess of 50 percent for PTSD.  See 38 C.F.R. § 20.200 (2012). 

In January 2011, the Veteran testified at a personal hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record. 

The issue on appeal was previously remanded by the Board in April 2011 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA psychiatric examination.  This was accomplished, and the claims were readjudicated in an March 2012 supplemental statement of the case.  For this reason, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In a rating decision dated June 2010, the claim for a TDIU was denied.  In a December 2010 statement in lieu of 646 and again at the January 2011 hearing, the Veteran's representative raised the issue of entitlement to a TDIU.  The Board notes that in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Accordingly, the Board has jurisdiction of the issue of entitlement to a TDIU and that issue has been added to the present appeal.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised); VAOPGCPREC 12-2001 (July 6, 2001) (further expansion on the concept of when an informal claim for TDIU has been submitted).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the entire increased rating period on appeal, the Veteran's PTSD has more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: nightmares, panic attacks, anger, irritability, anxiety, depressed mood, intrusive memories, and inability to establish and maintain effective relationships.

2.  For the entire increased rating period on appeal, the Veteran's PTSD has not more nearly approximated total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.
CONCLUSION OF LAW

For the entire increased rating period on appeal, the criteria for an increased disability rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.                38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a VCAA notice letter sent in November 2008 satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Vazquez-Flores. 

The Board finds that all necessary assistance has been provided to the Veteran.  Service treatment records, VA treatment records, VA examinations, and lay statements have been associated with the claims file.  The Veteran was afforded VA examinations in November 2008, August 2009 (addendum opinion), November 2009, and May 2011.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As set forth in greater detail below, the Board finds that the May 2011 VA examination, obtained in this case pursuant to the Board's April 2011 remand, is adequate as it is predicated on a review of the claims folder and medical records contained therein; contains a description of the history of the disability at issue; documents and considers the Veteran's complaints and symptoms; fully addresses the relevant rating criteria; and contains a discussion of the effects of the Veteran's service-connected PTSD on the Veteran's occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 



Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the Board will discuss in more detail below, symptoms related to the Veteran's PTSD are shown to more nearly approximate a 70 percent disability rating for the entire increased rating period on appeal.  Accordingly, the Board finds that a staged rating is not warranted in this case.

In a claim for an increased rating, unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 3.400 (2012).  An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R.                  §§ 3.400(o)(1) and (2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-98.

The Veteran is in receipt of a 50 percent disability rating for PTSD under Diagnostic Code 9411.  A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2012); Mittleider v. West, 11 Vet. App. 181   (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so).
In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  

GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Increased Rating for PTSD

The Veteran claims that his service-connected PTSD, as secondary to his service-connected right knee disability, is worse than the current 50 percent evaluation contemplates and contends that a higher evaluation is warranted.

The evidence of record includes a November 2008 VA mental examination.  During the evaluation, the Veteran reported having vivid memories and flashbacks of war experiences, as well as thrashing at night and anger towards his wife.  After conducting the evaluation, the VA examiner documented objective findings of the current severity of the Veteran's PTSD and assigned a GAF score of 42, indicative of serious symptoms or any serious impairment in social, occupational or school functioning.  See DSM-IV at 46-47. 
Subsequently, the November 2008 VA examiner reviewed the claims file and provided an addendum opinion in August 2009.  The VA examiner opined that the November 2008 examination report should be null and void as a consequence of what appeared to be either conscious malingering or distortion of the facts.  For example, although the November 2008 VA examiner noted that the Veteran suffered from flashbacks of war experiences, the evidence of record does not demonstrate that the Veteran engaged in combat.  Further, the Veteran reported that he fell down an elevator shaft and injured his right knee, however, the evidence demonstrates that the Veteran slipped and wedged his right leg between the elevator door and the shaft wall.  The Veteran also reported to the November 2008 VA examiner that the injury occurred in Da Nang, Vietnam, when in fact it occurred in Okinawa, Japan.  See November 2008 VA examination report and July 2009 letter from Decision Review Officer.  Given the factual discrepancies between the Veteran's accounts and the evidence of record, the VA examiner recommended that a future examiner, unknown to the Veteran, be asked to review the claims file and re-interview the Veteran regarding his military history and subsequent treatment for PTSD.  For these reasons, the Board finds the November 2008 VA examination to be of no probative value as it was predicated on inaccurate factual references. 

In accordance with the November 2008 VA examiner's recommendation, the RO scheduled the Veteran for another VA examination in connection with his claim on appeal.  In November 2009, the Veteran underwent a VA mental examination with a VA examiner unfamiliar with his case.  The Veteran reported having memories of his in-service knee injury and nightmares of severe intensity several times a week.  He also reported sleeping excessively and avoiding pleasurable activities, including affectionate contact with his wife and engagement in formerly pleasing sports and recreational pursuits.  Upon retirement as a custodian due to his service-connected right knee disability, he was rehired as a lunchroom proctor.  The Veteran reported that in this new position he feared that his irritability might unintentionally harm a misbehaving student. 

After conducting an in-depth interview with the Veteran and briefly with the Veteran's wife, the November 2009 VA examiner discussed the Veteran's in-service knee injury, post service employment history, and recent PTSD symptoms.  The VA examiner noted that the Veteran's symptoms had increased in severity and appeared to be moderate to severe and attributed the Veteran's depressed mood to the intrusive memories discussed above.  The Veteran was diagnosed with chronic PTSD with delayed onset and depressive disorder not otherwise specified, and assigned a GAF score of 35, indicative of some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  See DSM-IV at 46-47.  The examination report did not include specific findings as to the presence of current symptoms, such as memory loss, anxiety, panic attacks, impaired judgment, hallucination, suicidal ideations, personal hygiene, appearance, and severity of the Veteran's PTSD in accordance with the rating criteria under 38 C.F.R. § 4.130, Diagnostic Code 9411.  As such, the Board finds the November 2009 VA psychiatric evaluation to be probative to the extent that it identified some of the Veteran's PTSD symptoms; however, given the lack of clinical findings (psychometric testing and/or mental status examination not administered), the Board finds that the VA examiner's GAF score assessment lacks probative value.  See Guerrieri v. Brown, 4 Vet. App. 467, 470  (1993) (holding that the weight to be attached to medical evidence is within the province of the Board). 

In a February 2009 statement, the Veteran's wife (B.M.) stated that the Veteran's depression had strained their marriage.  B.M. also reported that the Veteran no longer enjoyed going on vacation, spending time with family, or dining out on weekends.  Friends of the Veteran (M.M. and D.Z.) also submitted statements in February 2009 describing the Veteran's lack of energy and depression.  

During the January 2011 Board hearing, the Veteran testified that he had difficulty working around people.  At the time of the January 2011 hearing, the Veteran reported  working part-time at a car dealership where he transported cars and had minimal interaction with people.  At home, he testified that he yells at his wife for no reason and avoids intimate contact with her.  The Veteran's wife testified that the Veteran's mood has deteriorated and that the Veteran has memory problems, which he noted had not been addressed by any physician as a link to his service-connected PTSD.  

Pursuant to the April 2011 Board remand, the Veteran was afforded a VA examination in May 2011.  During the evaluation, the Veteran reported panic attacks, which caused him to shake in the middle of the night.  The Veteran described recurrent anxiety relating to his in-service leg injury (leg being stuck in an elevator shaft).  The Veteran reported that his memory was deteriorating and that he had serious problems in his relationship with his wife.  Upon mental status examination, the Veteran appeared alert and oriented in all three spheres.  His mood was euthymic to mildly anxious.  Affect was flat, rhythms and patterns of speech were unremarkable.  Content of speech was clear, coherent and goal-directed.  There was no evidence of dysnomia or paraphrasic errors.  The Veteran reported mostly anxious mood with some depression and a sense of some unhappiness about his life.  Aside from nightmares, the Veteran described no changes in sleep or appetite.  The Veteran denied any suicidal or homicidal ideation or intent now or in the past.  There was no evidence of psychotic symptoms including auditory or visual hallucinations, paranoid ideation or ideas of reference.  The VA examiner noted that the Veteran appeared to be of average intellectual ability with limited insight and good judgment. 

The May 2011 VA examiner stated that it was as likely as not that the Veteran's anxiety and depression were related to his service and the resulting degree of anxiety impacted his life and contributed to his problems relating to others.  The VA examiner opined that the Veteran was able to work, although with some difficulty and was able to manage his own financial affairs.  The VA examiner and assigned a GAF score of 50, indicative of serious PTSD symptoms or any serious impairment in social, occupational or school functioning.

In a May 2011 VA treatment note, the VA psychiatrist conducted a mental status examination and noted that the Veteran was alert, awake, and oriented to time, place, and person.  The Veteran was calm, cooperative, with no evidence of psychomotor abnormality.  The VA examiner noted that eye contact and impulse control were good.  The Veteran spoke fluently, spontaneously, and without dysarthria.  Mood was less anxious and depressed, affect was somewhat tense.  The Veteran's thought process was noted as being coherent, logical, and goal directed.  Thought content was free of homicidal or suicidal ideation, phobias and obsessions.  Cognitive functions, insight, and judgment were fair.  The May 2011 VA psychiatrist assigned a GAF score of 50, which reflects serious PTSD symptoms or any serious impairment in social, occupational or school functioning.  

Upon review of the evidence of record, the Board finds the May 2011 VA examination to be the most competent and probative evidence of record.  The May 2011 VA examiner reviewed the claims file, interviewed the Veteran, conducted a mental status examination, and discussed the effects of the Veteran's service-connected PTSD on the Veteran's occupational and daily activities.

Based upon review of all the competent and probative lay and medical evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's PTSD symptoms more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  As discussed in detail above, VA psychiatric examinations and VA mental health treatment notes reveal that the Veteran experienced deficiencies in most areas, including work, family relations, and mood.  Specifically, the Veteran reported panic attacks which caused him to shake in the middle of the night, anxiety, depression, memory impairment, and serious problems in his relationship with his wife (lack of intimacy, anger, and irritability).  The Veteran has been found to be able to work, although with some difficulty.  

In addition, the Board notes that during the entire increased rating period on appeal, the assigned GAF scores have ranged from 35 to 50.  In the VA psychiatric examination dated November 2008, the Veteran's GAF score was 42.  In the November 2009 VA examination, the Veteran's GAF score was 35; in a May 2011 VA treatment assessment, the GAF score was 50; and in the May 2011 VA examination his score was 50.  The Board finds that the GAF scores assigned in the November 2008 VA examination (42) and the GAF score assigned in the November 2009 VA examination (35) to be of no or little probative value as those opinions have been found to be factually inaccurate (November 2008 VA examination) and inadequate for assessing the severity of the Veteran's PTSD symptoms (2009 VA examination).  Therefore, the Board finds that the competent and probative evidence of record (May 2011 VA examination and May 2011 VA treatment note) reflects two GAF scores of 50, which contemplate serious PTSD symptoms or any serious impairment in social, occupational or school functioning.  Accordingly, resolving reasonable doubt in the Veteran's factor, the Board finds that a 70 percent disability evaluation for PTSD is warranted for the entire increased rating period on appeal.

The Board further finds that, for the entire increased rating period on appeal, the Veteran's PTSD does not more nearly approximate a 100 percent disability evaluation.  The Board finds that the Veteran's PTSD symptoms do not demonstrate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  See 38 C.F.R. § 4.130.  

The Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that, without those examples, differentiating between rating evaluations would be extremely ambiguous.  Id. at 442.

With this in mind, the evidence shows that the Veteran's overall PTSD picture is already adequately contemplated by the 70 percent rating granted herein.  The Veteran does suffer from nightmares, but this is contemplated under sleep impairment listed under the criteria for a 30 percent rating, a lower rating than his currently assigned 70 percent evaluation.  Disturbance of motivation and mood (depression), and difficulty in establishing and maintaining relationships are specifically contemplated in the 50 percent and 70 percent rating criteria.  The same is true with the Veteran's anxiety which is a symptom contemplated under the 50 percent PTSD disability rating.  The Veteran's reported panic attacks, occurring more than once per week, are adequately contemplated under the 70 percent PTSD rating criteria.  Further, the competent and probative evidence of record demonstrates that the Veteran's thought process and communication are within normal limits.  The Veteran does not suffer from hallucinations, homicidal or suicidal ideations, and he has been found to be able to perform activities of daily living (including maintenance of minimal personal hygiene and handling his own finances).  The Board further finds that the Veteran does not demonstrate total occupational impairment as the Veteran worked for 26 years as a school custodian and currently maintains a part-time job at a car dealership.  See May 2011 VA examination report.  

For these reasons, the Board finds that the evidence of record, including the probative GAF scores in the record, do not demonstrate total occupational and social impairment.  Accordingly, the Board finds that a 100 percent PTSD disability evaluation is not warranted.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related 
factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, the Veteran's PTSD was manifested by nightmares, panic attacks, anger, irritability, anxiety, depressed mood, intrusive memories, and inability to establish and maintain effective relationships.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the probative GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with an 
acquired psychiatric disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An increased disability rating of 70 percent, but no higher, for PTSD is granted.  


REMAND

As the Veteran is service-connected for PTSD, rated as (per this decision) 70 percent disabling, and right knee degenerative joint disease, rated as 10 percent disabling, the Veteran has now met the threshold for entitlement to TDIU as set forth under 38 C.F.R. § 4.16(a).  In such circumstances, the question now becomes whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  Although the June 2010 rating decision denied the claim for a TDIU, given the 70 percent PTSD rating assigned herein, and the  representative's contentions that the Veteran's disabilities warrant entitlement to a TDIU, the Board finds that a remand is warranted.  See Rice, 22 Vet. App. 447, 453-54. 

Accordingly, the issue of a TDIU is REMANDED for the following action:

1.  Send the Veteran additional VCAA notice as to the issue of entitlement to a TDIU.  All notification requirements and development procedures contained in         38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2012); 38 C.F.R. §§ 3.102, 3.159 (2012), must be fully met. 

2.  After any additional notification and/or development deemed necessary is undertaken (including affording the Veteran a VA examination if warranted), the Veteran's claim for a TDIU should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  Each should be afforded a reasonable period in which to respond, and the record should then be returned to the Board for further appellate review, as appropriate. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).
  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


